Citation Nr: 1738653	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for residuals of right tonsil squamous cell cancer, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for Buerger's disease.  

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966, with service in the Republic of Vietnam from August 1965 to June 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In November 2016, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

All issues other than whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of right tonsil squamous cell cancer are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 2011 Board decision denied the claim of entitlement to service connection for residuals of right tonsil squamous cell cancer; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the June 2011 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of right tonsil squamous cell cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board denied service connection for residuals of right tonsil squamous cell cancer in a June 2011 decision, based on a determination that the Veteran had failed to establish a competent nexus between his residuals of right tonsil squamous cell cancer and his exposure to Agent Orange in service.  Thereafter, on June 30, 2011, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence received after the Board's June 2011 decision includes excerpts of several Board decisions, in which Veterans were able to establish a medical nexus between their squamous cell cancer of the tonsils and their exposure to herbicides.  Though these decisions are not precedential, and thus have no binding effect on the unique circumstances of this Veteran's particular case, the Board finds these decisions do generally show that in some cases tonsil squamous cell cancer has been found to be consequentially related to Agent Orange exposure.  These records, when taken in the light most favorable to the Veteran, provide probative evidence tending to support his claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for residuals of right tonsil squamous cell cancer is granted.

REMAND

Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his claims.  A review of the Veteran's private treatment notes from the Community Hospital of Indianapolis and Baylor Medical Center indicates he has been treated for tonsil cancer residuals, Buerger's disease and hypertension.  The Veteran's STRs do not indicate he experienced any of these issues in service; however, the Veteran has asserted his disabilities may be the result of his exposure to Agent Orange therein.  

Here, it must be noted that the claimed disabilities are not subject to presumptive service connection on the basis of Agent Orange exposure.  However, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In support of his assertions, the Veteran has indicated that prior Board decisions have established service connection for his claimed disabilities as due to herbicide exposure in other Veterans' cases.  As noted above, the Veteran has confirmed service in the Republic of Vietnam, and as such, his exposure to Agent Orange is conceded.  The referenced Board decisions establishing service connection for the above-noted disabilities, as consequentially resulting from herbicide exposure, indicates the Veteran's own disabilities may have resulted from the same causative element.  Though this is not sufficient evidence to establish a conclusive service connection in this case, the Board finds this evidence does satisfy the low threshold needed to obtain VA examinations with medical opinions.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed tonsil cancer residuals, Buerger's disease, and hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the Veteran's tonsil cancer residuals, Buerger's disease, and hypertension.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his exposure to Agent Orange.  

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.




By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


